[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 11-12808
                          ________________________

                      D. C. Docket No. 1:10-cv-03512-CAP


SCOTTSDALE INSURANCE COMPANY,

                                                              Plaintiff - Appellee,

                                      versus

RICHARD PURSLEY, etc.,

                                                                       Defendant,

SHERYL SIMPSON-JONES,
individually and as the personal administrator
of the Estate of Christopher E. Jones,

                                                           Defendant - Appellant.

                          ________________________

                   Appeal from the United States District Court
                      for the Northern District of Georgia
                         ________________________

                                (August 20, 2012)
Before JORDAN and HILL, Circuit Judges, and EDENFIELD,* District Judge.

PER CURIAM:

       Sheryl Simpson-Jones appeals the District Court’s determination that

Scottsdale Insurance Company (“Scottsdale”) is not obligated to defend its

insured, Richard Pursley. Simpson-Jones filed suit in state court alleging tort

claims arising out of the death of her husband, Christopher Jones, due to carbon

monoxide poisoning. Scottsdale filed a declaratory judgment action in the District

Court, seeking a determination that it was not obligated to defend Pursley. The

District Court granted Scottsdale’s Federal Rule of Civil Procedure 12(c) motion

for judgment on the pleadings, concluding that the insurance policy’s total

pollution exclusion clause and definition of property damage excluded coverage.

Finding Georgia case law directly on point and the policy unambiguously

exclusive of coverage for Simpson-Jones’s claims, we affirm.

                                      I. BACKGROUND

       Richard Pursley, a boat mechanic, purchased a Commercial General

Liability (“CGL”) policy from Scottsdale to cover liabilities, subject to certain

terms, conditions, limitations, and exclusions, incurred operating his mobile

marine engine repair business. Sheryl Simpson-Jones and her husband

  *
    Honorable B. Avant Edenfield, United States District Judge for the Southern District of Georgia,
sitting by designation.
                                                2
Christopher Jones hired Pursley to repair their boat. While making the repairs,

Pursley neglected to cover the exhausts for the starboard engine.

      One night following Pursley’s repairs, Mr. Jones activated the boat’s

generator to operate air conditioning. The generator shared a common exhaust

vent with the starboard engine. Carbon monoxide saturated the engine room,

whence it diffused into the cabin, kitchen, and sleeping quarters. Mr. Jones fell

asleep in the sleeping quarters and was found dead the next morning. He died of

carbon monoxide poisoning.

       Simpson-Jones’s complaint alleged, among other claims, negligence

against Pursley for his failure to seal and secure the engine exhaust system.

Scottsdale sought and obtained a declaratory judgment from the District Court that

Scottsdale had no duty to defend or indemnify Pursley because the policy’s

provisions foreclosed coverage. Simpson-Jones appealed.



                                 II. DISCUSSION

      We review de novo a district court's decision on a Rule 12(c) motion for

judgment on the pleadings. Ward v. Ret. Bd. of Bert Bell/Pete Rozelle NFL

Player Ret. Plan, 643 F.3d 1331, 1333 (11th Cir. 2011). We accept all the facts in

the complaint as true and view them in the light most favorable to the nonmoving

                                          3
party. Cunningham v. Dist. Attorney's Office for Escambia Cnty., 592 F.3d 1237,

1255 (11th Cir. 2010). Judgment on the pleadings is appropriate when no material

facts are in dispute, and judgment may be rendered by considering the substance

of the pleadings and any judicially noticed facts. Horsley v. Rivera, 292 F.3d 695,

700 (11th Cir. 2002).

      Simpson-Jones appeals the District Court’s application of the policy’s total

pollution exclusion and property damage clause.

      A. Personal Injury Claims

      Simpson-Jones argues that her state court claims fall outside of the total

pollution exclusion's purview. Simpson-Jones also argues that the District Court’s

application of the exclusion disregards the historical purpose of similar exclusions

and violates Georgia public policy.

      The total pollution exclusion barred from coverage “‘[b]odily injury’ or

‘property damage’ which would not have occurred in whole or part but for the

actual, alleged or threatened discharge, dispersal, seepage, migration, release or

escape of ‘pollutants’ at any time.” “Pollutants” under the policy are “any solid,

liquid, gaseous or thermal irritant or contaminant, including smoke, vapor, soot,

fumes, acids, alkalis, chemicals and waste.”




                                          4
      The Georgia Supreme Court has considered such arguments and found that

a similar pollution exclusion denied coverage in a scenario involving carbon

monoxide poisoning. In Reed v. Auto-Owners Insurance Co., a tenant sued her

landlord for carbon monoxide poisoning allegedly caused by the landlord’s

substandard maintenance of a rental house. See 667 S.E.2d 90, 91 (Ga. 2008).

The landlord's insurer filed a declaratory judgment action requesting a

determination of non-liability. Id. The trial court denied the insurer's motion for

summary judgment, and the Georgia Court of Appeals reversed, holding that the

pollution exclusion clause in the landlord's CGL policy unambiguously excluded

the tenant's claim from coverage. Id. The exclusion in Reed contained a

definition of “pollutants” virtually identical to the definition in this case. Id. at 92.

      The Georgia Supreme Court looked at Reed's complaint, noted the

complaint's allegation that the carbon monoxide gas “poisoned” Reed, and decided

that Reed's claim was barred. Id. The court rejected the argument that such

exclusions were traditionally aimed at conventional environmental pollution. See

id. The court noted that no language in the policy supported restricting application

of the exclusion to traditional environmental pollution. See id. Two justices

dissented, stating that the majority’s decision made “for neither good law nor good

public policy.” Id. at 93.

                                            5
      Mr. Jones died due to carbon monoxide poisoning. Simpson-Jones’s

complaint renders this case analogous to Reed. Accordingly, Reed controls, and

Simpson-Jones’s personal injury claim is barred from coverage by the total

pollution exclusion.

      B. Property Damage Claims

      Simpson-Jones also asserted a claim for property damage due to the

diminished value of the boat.

      The policy defined “property damage” as either “[p]hysical injury to

tangible property, including all resulting loss of use of that property. . . . or [l]oss

of use of tangible property that is not physically injured.”

      Simpson-Jones alleged neither physical injury to nor loss of use of the boat.

Simpson-Jones’s diminished value claim is not cognizable property damage under

the policy. Accordingly, the District Court properly granted judgment on the

pleadings in Scottsdale’s favor with regards to the state property damage claim.

                                  III. CONCLUSION

      Pursley’s CGL policy unambiguously excluded claims arising out of injuries

partially caused by pollution. Under Georgia law, carbon monoxide is a pollutant.

For this reason, the total pollution exclusion is applicable and combines with the

policy’s definition of property damage to bar coverage against Simpson-Jones’s

                                            6
claims. The District Court properly granted Scottsdale's motion for judgment on

the pleadings.

      AFFIRMED.




                                        7